Citation Nr: 0422150	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-31 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic low back pain with slight narrowing of L5-S1.

2.  Entitlement to service connection for a bilateral leg 
condition, claimed as secondary to a back condition.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from January 1952 to April 
1955.

By October 1985 rating decision the RO denied service 
connection for a back condition.  This matter comes before 
the Board of Veterans' Appeals (Board) from a January 2003 RO 
rating decision which found that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for chronic low back pain with slight 
narrowing of L5-S1, denied service connection for a bilateral 
leg condition secondary to a back injury, and denied service 
connection for bilateral hearing loss.  In January 2004 the 
veteran failed to report for a scheduled hearing before a 
Veterans Law Judge at the RO.


FINDINGS OF FACT

1.  A October 1985 RO rating decision denied a claim for 
service connection for a back condition.  In September 2002 
the veteran applied to reopen the claim for service 
connection for this condition.

2.  Evidence received since the October 1985 RO rating 
decision is redundant of the evidence of record at the time 
of the  October 1985 decision and does not raise a reasonable 
possibility of substantiating the merits of the claim for 
service connection for a back condition.

3.  There is no competent medical evidence of a current 
bilateral leg disability.  Service connection has not been 
established for a back condition.

4.  There is no competent medical evidence showing that the 
veteran has a bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted since 
the final October 1985 RO rating decision, and thus the claim 
for service connection for chronic low back pain with slight 
narrowing of L5-S1 is not reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  A claimed bilateral leg condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  Claimed bilateral hearing loss was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

By 1985 rating decision the RO denied service connection for 
a back condition.  The RO essentially found that the veteran 
did not have a current back disability.  The October 1985 RO 
rating decision is final, and the claim may be reopened only 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5108, 7104; Manio v. Derwinski, 1 Vet.App. 140 (1991).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. New evidence means 
existing evidence not  previously submitted to agency 
decisionmakers. Material evidence means  existing evidence 
that, by itself or when considered with previous  evidence of 
record, relates to an unestablished fact necessary to  
substantiate the claim. New and material evidence can be 
neither  cumulative nor redundant of the evidence of record 
at the time of the  last prior final denial of the claim 
sought to be reopened, and must  raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2003).

When the claim was denied by the RO in October 1985, the 
evidence on file consisted of service medical records, a VA 
examination, and private treatment records. 

Service medical records show that in October 1953 the veteran 
underwent an orthopedic consultation and he reported that in 
1950 he had a strain to his low back when lifting some heavy 
material while on duty.  He reported he was never 
hospitalized and the symptoms were not severe at that time.  
He continued on duty status and the discomfort went away in a 
week or so.  He reported that since that time he occasionally 
had a tired feeling and sometimes a vague catching soreness 
in his low back when leaning forward for a long time.  He 
reported he had never been disabled or on sick call because 
of this complaint.  The examiner indicated that the veteran's 
symptoms seem not to be significant.  Examination of the back 
revealed entirely normal findings and x-rays were normal.  On 
the veteran's discharge and re-enlistment examination in 
October 1953 it was noted that he had an old back injury, but 
that clearance had been granted.  On separation examination 
in April 1955 the veteran's spine and lower extremities were 
evaluated as clinically normal.  

On VA examination in August 1985 the veteran reported that in 
February 1952 he hurt his back jumping on a trampoline while 
stationed at Camp Chaffee in Arkansas.  He reported he was 
still having pain in the back and right leg, and that the 
left leg was now beginning to do the same.  An x-ray of the 
LS spine showed slight narrowing of the L5-S1 more than 
usual.  No recent significant findings were noted.  On 
examination it was noted that there was slight straightening 
of the spine and no pain on palpation.  The veteran reported 
there was a dull annoying pain.  He reported having steady 
and annoying pain in both calves.  The veteran reported that 
when he first injured his back in service in 1952 he was seen 
by an Army doctor and said he wanted to get out of the 
hospital so he was discharged without medicine or x-rays.  He 
claimed that since then the pain was worse and in 1975 he had 
a myelogram that was negative.  Since then he complained of 
headaches, low back pain that was not shooting in nature, and 
left knee pain.  The diagnosis was chronic low back pain with 
slight narrowing of L5-S1.

Treatment records from Mark Juneau, Jr., M.D. showed that 
starting in December 1984 the veteran complained of pain in 
the low back.  It was noted that the veteran had been treated 
by a chiropractor and by Dr. Frensilli.  He had a myelogram, 
which he said was normal.  An examination and x-rays showed a 
big herniated disc at L5-S1 on the right side.  The diagnosis 
from December 1984 to January 1985 was low back pain and the 
diagnosis from February 1985 through May 1985 was 
chemonucleolysis, L5-S1.  The prognosis was that the 
veteran's condition would slowly improve.

Evidence submitted subsequent to the October 1985 RO rating 
decision includes the veteran's VA Form 21-526 (Application 
for Compensation And/Or Pension) and the veteran's 
statements.

In his VA Form 21-526 (Application for Compensation And/Or 
Pension) received in September 2002 the veteran reported that 
he had a back injury in 1952 at Camp Chafee Arkansas.  

The Board finds that the evidence submitted since the October 
1985 RO rating decision is not new as it is cumulative of 
evidence previously considered.  Vargas-Gonzalez v. West, 12 
Vet.App. 321 (1999).  The veteran's statements regarding a 
back injury in service are similar to what he reported prior 
to the October 1985 RO rating decision.  Such evidence is not 
material as it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The veteran's assertions that he has a back disability are 
not material evidence, since he is a layman and has no 
competence to give an opinion on diagnosis or causation.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  What was 
missing at the time of the October 1985 RO rating decision 
was competent medical evidence of a current back disability.  
Since the October 1985 RO rating decision, the veteran has 
submitted no additional medical evidence showing a current 
back disability or reported any existing medical evidence of 
a current back disability.  Thus, the Board concludes that 
new and material evidence has not been submitted since the 
October 1985 RO rating decision, and thus the claim for 
service connection for a back condition is not reopened.

Service Connection for a Bilateral Leg Condition

The available service medical records show no complaints or 
findings of a bilateral leg condition.  

On VA examination in August 1985 the veteran complained of 
steady and annoying pain in both calves.  On examination both 
legs were symmetrical and musculature was normal.  The 
veteran could toe walk, heel walk, and knee squat without 
difficulties.  No related diagnosis or findings were made.

In the September 2002 VA Form 21-526 the veteran reported he 
injured his back in boot camp and again in Korea.  He claimed 
that he had disability in both legs as a result of the back 
injury.  

The Board initially notes that pain alone, without a 
medically diagnosed underlying condition, does not in and of 
itself constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999), Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Moreover, one of the requirements for service 
connection is competent medical evidence of the current 
existence of the claimed disability.  Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  A review of the record shows no competent medical 
evidence of a current bilateral leg disability.  And although 
the veteran claims he has a bilateral leg disability, he is a 
layman and therefore has no competence to give a medical 
opinion on diagnosis or etiology of a claimed disorder.  
Espiritu, supra.  Moreover, while the veteran has essentially 
claimed entitlement to service connection for a bilateral leg 
disability resulting from a back disability, the Board notes 
that service connection has not been established for a back 
disability, therefore secondary service connection is not 
warranted.  38 C.F.R. § 3.310.  The weight of the evidence 
shows that a bilateral leg disorder does not currently exist, 
and thus there can be no service connection.

The preponderance of the evidence is against the claim for 
service connection for a bilateral leg condition.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Service Connection for Bilateral Hearing Loss

Service medical records show that on the veteran's discharge 
and re-enlistment examination in October 1953 his hearing on 
whispered voice and spoken voice testing was 15/15 in both 
ears.  On separation examination in April 1955 his hearing on 
whispered voice and spoken voice testing was 15/15 in both 
ears.  

On the VA examination report in August 1985 one section was 
titled "hearing loss noted" and "no" was checked.

In the September 2002 VA Form 21-526 the veteran reported he 
had bilateral hearing loss disability that resulted from 
artillery fire in Korea. 

One of the requirements for service connection is competent 
medical evidence of the current existence of the claimed 
disability.  Degmetich, supra; Brammer, supra.  A review of 
the record shows no competent medical evidence of bilateral 
hearing loss disability or any hearing loss.  Although the 
veteran claims he has a bilateral hearing loss disability, he 
is a layman and therefore has no competence to give a medical 
opinion on diagnosis or etiology of a claimed disorder.  
Espiritu, supra.  The weight of the evidence shows that 
bilateral hearing loss does not currently exist, and thus 
there can be no service connection.

The preponderance of the evidence is against the claim for 
service connection for a bilateral hearing loss.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.



Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).   

The Board concludes that VA has fulfilled its re-defined 
notice and duty to assist requirements as they pertain to the 
veteran's claims decided herein.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A; 38 C.F.R. § 3.159 and Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and its implementing regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  In this case, prior to the January 2003 rating 
action being promulgated, the RO, in November 2002, provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claim.  The Board finds that the content 
of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With regard to the duty to assist, the Board notes that the 
veteran has not identified any treatment records or any other 
medical evidence to support his claim.  Received from the 
veteran in January 2003, in response to the November 2002 
notice letter from the RO, was a pre-printed VA Form 21-4138 
in which the veteran certified he had received and read the 
letter from the RO and that he was not aware of any source of 
evidence relevant to the claim.  The Board notes that a VA 
examination has not been scheduled for the veteran.  Although 
the law provides that the duty to assist shall include 
providing a medical examination when such examination is 
necessary to make a decision on the claim, VA shall treat an 
examination as being necessary to make a decision on a claim 
if the evidence of record contains competent evidence of a 
current disability or persistent or recurrent symptoms of 
disability and indicates that the disability or symptoms may 
be associated with service.  38 U.S.C.A. § 5103A(d).  In this 
case, the evidence of record contains no competent evidence 
of a current back disability, a current bilateral leg 
disability, or a current hearing loss disability.  While the 
veteran has claimed he has such disabilities, as noted above 
he is a layman and therefore has no competence to give a 
medical opinion on diagnosis or etiology of a claimed 
disorder.  Espiritu, supra.  The Board concludes that a VA 
examination is not necessary to make a decision on the claim.  
The Board also finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet.App. 183 (2002).


ORDER

The application to reopen the claim for service connection 
for chronic low back pain with slight narrowing of L5-S1 is 
denied.

Service connection for a bilateral leg condition, claimed as 
secondary to a back condition, is denied.

Service connection for bilateral hearing loss is denied.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



